United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3299
                         ___________________________

                                  Dudie James Rose

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                    Michael Flairty

                        lllllllllllllllllllll Defendant - Appellee

Dick Finke; Todd Edwards; Nebraska Board of Regents; ARCH Board of Directors

                             lllllllllllllllllllll Defendants
                                     ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                             Submitted: October 6, 2014
                              Filed: December 1, 2014
                                   ____________

Before MURPHY, SMITH, and GRUENDER, Circuit Judges.
                           ____________

MURPHY, Circuit Judge.

       Dudie Rose filed this § 1983 action against his probation officer, Michael
Flairty, alleging that Flairty violated his First Amendment rights by requiring him to
satisfy the terms of a court probation order which directed him to complete a privately
run substance abuse treatment program, Alcoholics Resocialization Conditional Help
("ARCH").1 Rose argues that the program prohibited him from practicing his faith
as a Jehovah's Witness. Rose claims that when he protested, Flairty responded that
Rose could either comply with the terms of his probation order or return to prison.
The district court2 concluded that quasi judicial absolute immunity applied to Officer
Flairty because he was carrying out a court order. We affirm.

       An Iowa court convicted Rose of theft in May 2011 and sentenced him to three
years probation. Rose violated the terms of his probation a few months later, and the
court modified his sentence to require completion of an inpatient substance abuse
treatment program. After considering a number of facilities and receiving Rose's
consent, the court ordered Rose to complete the ARCH treatment program. ARCH
is a halfway house that assists adult males who suffer from addiction. The ARCH
program relies on the principles of Alcoholics Anonymous ("AA"). It requires
residents to attend AA meetings and participate in a twelve steps program, which
includes some religious content. The court added ARCH's rules and policies to the
terms of Rose's probation, and it ordered him to follow all the program's requirements
and conditions. Rose did not object.

      Rose is a Jehovah's Witness. Rose alleges that after his admission to ARCH,
program employees denied his requests to attend worship services at the local
Kingdom Hall. He further alleges that when ARCH employees saw him reading a
Jehovah's Witness magazine, they told him to read AA literature instead. According
to Rose, employees ordered him to say prayers at the end of AA meetings, even


      1
         Rose also brought suit against Dick Finke and Todd Edwards, two employees
of the Alcoholics Resocialization Conditional Help substance abuse treatment
facility, but they settled shortly before this case was argued.
      2
       The Honorable John M. Gerrard, United States District Judge, District of
Nebraska.

                                         -2-
though Rose told them that Jehovah's Witnesses do not pray with persons of other
faiths or say repetitious prayer. Rose states that ARCH employees told him he could
pack his bags and leave if he did not pray.

       During his first month at ARCH, Rose allegedly complained to Flairty about
how the program's employees treated him. The officer replied that Rose could either
comply with his probation order and complete the ARCH program or return to prison.
Rose therefore abandoned ARCH and failed to check in with the probation
department. He was arrested about two months later on drug and firearms charges.
Rose then brought a § 1983 lawsuit against Flairty, alleging violations of his First and
Fourteenth Amendment rights. The district court granted summary judgment to
Flairty based on quasi judicial absolute immunity. Rose appeals.

         We review the district court's grant of summary judgment de novo, viewing
the evidence and drawing all reasonable inferences in favor of the nonmoving party.
Joseph v. Allen, 712 F.3d 1222, 1225 (8th Cir. 2013). We have "consistently held"
that officials acting pursuant to a court order have "a quasi judicial absolute immunity
from damages for actions taken to execute that order." Patterson v. Von Riesen, 999
F.2d 1235, 1240 (8th Cir. 1993) (collecting cases). Here, the court added the rules
and policies of the ARCH program to the terms of Rose's probation order, and Rose
consented to placement in the program. When he later complained to Flairty about
ARCH, Flairty advised him to comply with the court's order. Flairty himself did not
have authority to modify the terms of Rose's probation, but Rose could have sought
relief from the court. He did not, and Flairty enforced the probation order entered by
the court. Thus, he is entitled to "quasi judicial absolute immunity from damages for
actions taken to execute that order." Id.

       Rose argues that probation officers like Flairty are only entitled to absolute
immunity when they perform an "adjudicatory or prosecutorial" function. Because
Flairty did not perform an adjudicatory function here, Rose asserts that he is not

                                          -3-
entitled to absolute immunity. See Ray v. Pickett, 734 F.2d 370, 372 (8th Cir. 1984).
This argument fails because officers are protected by quasi judicial absolute immunity
when they enforce a court order. See Geitz v. Overall, 62 F. App'x 744, 746 (8th Cir.
2003). Flairty is thus entitled to absolute immunity because he acted to enforce a
"court order . . . at a judge's direction." Robinson v. Freeze, 15 F.3d 107, 109 (8th
Cir. 1994).

      For these reasons we affirm the judgment of the district court.
                      ______________________________




                                         -4-